                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS                           p1 5 27
                                   AUSTIN DIVISION

ZIP TOP, LLC AND FINELL CO., LLC,                 §
                   PLAINTIFFS,                    §
                                                  §
V.                                                §    CAUSE NO. 1:1 8-CV-276-LY
                                                  §
BLUEAVOCADO CO.,                                  §
             DEFENDANT.                           §

                                             e)   i0

       Before the court in the above-styled and numbered cause is Rule 12(c) Motion for

Judgment on Trade Dress Claims filed November 6, 2018 (Dkt. No. 28). The motion requests a

judgment that Zip Top® containers and packaging to not infringe on any valid BlueAvocado

trade dress rights in its re(zip)® bags and packaging.      BlueAvocado admits in its Second

Amended Answer and Counterclaims (Dkt. No. 26) that the trade dress of Zip Top® containers

and packaging is distinguishable from re(zip)® bags and packaging. Accordingly,

       IT IS THEREFORE ORDRED that Rule 12(c) Motion for Judgment on Trade Dress

Claims filed November 6, 2018 (Dkt. No. 28) is GRANTED.             The court hereby renders

judgment that Zip Top® containers and packaging does not infringe any valid Blue Avocado

trade dress right in re(zip)® bags and packaging.

       SIGNED this                 day of December, 2018.




                                             UNITED STAT
